Citation Nr: 1745336	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion, claimed as a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.  Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion, claimed as a back condition, is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion, claimed as a back condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R.       §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In September 2011, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

With respect to the Dingess requirements, although the Veteran was not provided with notice of the effective date and disability rating regulations, because the claim on appeal is denied herein, any question as to the appropriate disability rating or effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2016) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim decided herein, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's service treatment records, and VA outpatient treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination for an opinion and rationale in March 2012.  This examination involved a thorough review of the claims file and each opinion of an examiner was supported by a sufficient rationale.  Therefore, the Board finds that the examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service, such as arthritis, or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.    §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.30 (b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and, thus, such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  The Veteran's back disorder, diagnosed as lumbar spinal stenosis is not among the "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current back disability stems from his military service, specifically following a plane crash in 1947 when he was hospitalized.  The Veteran stated he has continued to experience problems in his back.

According to the Veteran's in-service treatment records, the Veteran reported experiencing pain in the lumbar-dorsal spine.  However, a June 1969 x-ray of the thoracolumbar spine showed "[n]o significant abnormalities [were] noted to be present... There is increase in the lumbosacral carrying ankle which can be a cause of low back pain.  Sacroiliac joints [were] normal."  At the time of the Veteran's separation in 1973, he reported experiencing recurrent back pain but there was no indication of abnormal findings of the spine.  There is a notation that other than crepitus in the knees, the Veteran's joint motion was normal. Overall, there is no evidence of a diagnosed back disability. 

The post-service treatment records indicate the Veteran has a current diagnosis of spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion.  The Veteran underwent a laminectomy and spinal fusion in 2010.  Among the post-service treatment record, there is one positive nexus opinion from the Veteran's private physician, Dr. C. Meredith, who stated in February 2011 that the Veteran's low back condition "clearly stems from the long term use of his back, and is likely related to his long service in the United States military."  No other rationale was provided.

In March 2012, the Veteran underwent a VA examination of his thoracolumbar spine where upon physical examination, review of the evidence of record, to include the Veteran's lay statements, the VA examiner opined it was less likely than not (less than 50 percent probability) the Veteran's back condition was incurred in or caused by an in-service injury, event, or illness.  The VA examiner explained:

What sounds like spinal stenosis in the 2000's but decades after the [1947] plane crash and [minimal] confirmation of a back condition in the [service] and or shortly thereafter notwithstanding this [Veteran's] passionate description of the late 40's until the early 2000's care in Canada for the back which cannot be documented make it not possible for a strong nexus between the crash in [1947] and the back condition of the 2000's for which he had the 2010-2011 decompression and fusion[.] 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current back condition is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the disability and his military service. 

Although the Board accepts that the Veteran experienced injury to his low back in service, there is no evidence of a chronic disability involving the back during service or at separation.  In addition, the July 2013 VA examiner opined that the Veteran's current low back disorder was less likely as not caused by or a result of his military service (as there was no medical evidence linking the in-service injury to his disabilities) but rather were in part due to motor vehicle accidents post-service.

The Board acknowledges the positive nexus opinion offered by Dr. C. Meredith.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private examiner/treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite this positive nexus opinion, the conclusion does not address any of the contrary evidence of record, or provide any rationale supporting the opinion.  The Board further notes that the opinion is merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the March 2012 VA examination report includes the most thorough and factually supported opinion of record, given that it is consistent with other evidence of record and included review of the claims file. This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.   

The Board also acknowledges the Veteran's contentions that his current back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness is competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a low back disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran has stated his symptoms started during service there is no evidence that he had a diagnosed disability during service or that a recognized chronic disease was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran's earliest complaint and diagnosis of a back disorder post-service was in the late 2000s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.  Furthermore, as stated above, lumbar spinal stenosis is not among the "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for spinal stenosis with post-operative L3-S1 right sensory radiculopathy and fusion, claimed as a back condition, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


